United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-1051
                                  ___________

United Steelworkers of America,      *
AFL-CIO, Local 9452,                 *
                                     *
        Plaintiff - Appellee,        *
                                     *
        v.                           *
                                     *
MacSteel, Arkansas Division of       *
Quanex Corporation,                  *
                                     *
        Defendant - Appellant,       * Appeal from the United States
---------------------------          * District Court for the
MacSteel, Arkansas Division of       * Western District of Arkansas.
Quanex Corporation,                  *
                                     *      [UNPUBLISHED]
        Plaintiff - Appellant,       *
                                     *
        v.                           *
                                     *
United Steelworkers of America,      *
AFL-CIO, Local 9452,                 *
                                     *
        Defendant - Appellee.        *
                                ___________

                           Submitted: April 18, 2003
                               Filed: June 19, 2003
                               ___________

Before BOWMAN, RICHARD S. ARNOLD, and BYE, Circuit Judges.
                          ___________
PER CURIAM.

       This case arose out of a grievance filed by Everett Houck, an employee of
MacSteel, Arkansas Division of Quanex Corporation (MacSteel), who claimed that
on August 10, 2000, he requested and was denied a lunch break by his supervisor.
The appellees, United Steelworkers of America and its local 9452 (USWA), alleged
that a provision in the parties' collective bargaining agreement (the agreement)
required that employees receive a twenty-minute lunch period. Following arbitration
of the dispute, the arbitrator found that the denial of Houck's request for a lunch break
on the date in question did not violate the agreement. However, the arbitrator also
found that MacSteel "must ensure that [Houck], and all other bar straighteners, who
work in his job, actually receive . . . a twenty minute lunch period . . . not . . .
increments of time totaling twenty minutes." MacSteel Ark. Div. and United
Steelworkers of Am., FMCS No. 01-04738 at 8 (May 28, 2001). USWA sued
MacSteel to enforce the arbitration award. MacSteel also filed suit against USWA
seeking to vacate that award. The District Court1 entered an order enforcing the
award, finding that the language in Houck's grievance was sufficiently broad to
confer authority on the arbitrator to render the decision on the lunch-period provision
in the agreement. MacSteel seeks to vacate the award on the basis that the arbitrator
exceeded his authority by ruling on matters not before him (i.e., by ruling on whether
employees could take their lunch period in increments).

      In reviewing a district court's order confirming an arbitration award, we review
the court's finding of facts for clear error and conclusions of law de novo. Boise
Cascade Corp., v. Paper-Allied Indus. Chem. & Energy Workers (PACE), 309 F.3d
1075, 1080 (8th Cir. 2002). Our review of an arbitration award is extremely narrow.
Trailmobile Trailer, LLC v. Int'l Union of Elec. Workers, 223 F.3d 744, 746 (8th Cir.


      1
      The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.

                                          -2-
2000). If the arbitrator is arguably construing or applying an agreement, we cannot
overturn the arbitrator's decision even if we are convinced that the arbitrator
committed serious error. Id. (citing United Paperworkers Int'l Union v. Misco, Inc.,
484 U.S. 29, 38 (1987)). We will vacate an arbitration award only if, for example, the
award exceeds the arbitrator's power or if the award fails to draw its essence from the
agreement. Id. at 747 (citation omitted). Having carefully reviewed the record, we
are convinced that the arbitrator did not exceed his authority in determining the award
and that the award draws its essence from the agreement. Accordingly, the judgment
of the District Court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-